       Case 2:13-cv-19841 Document 38 Filed 11/25/20 Page 1 of 3 PageID #: 247

                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                            CHARLESTON DIVISION

ADELE STUKAS, et al.,

                              Plaintiffs,

v.                                                                 CIVIL ACTION NO. 2:13-cv-19841

JOHNSON & JOHNSON, et al.,

                              Defendants.

                                                        ORDER

           Pending is a Motion to Reinstate, filed by the pro se plaintiffs in this case on November

16, 2018. [ECF No. 28]. In their Motion, plaintiffs state that they would like for their case to be

reinstated against Boston Scientific Corporation (“BSC”) “due to the fact that any and all

correspondence from the court has been mailed to an address I do not live at.” Id. Plaintiffs go on

to state that in court records their address is noted as 1317 W. Columbia Ave., Apt. 2E, Chicago,

Illinois 60626, when in reality, they reside at 1327 W. Columbia Ave., Unit D, Chicago, Illinois

60626.1 Plaintiffs ask that their case be reinstated against BSC “to be able to have a chance to

discuss a possible settlement.” Id.

           By way of background, plaintiffs originally filed this action, by counsel2, against a number

of defendants including BSC, American Medical Systems, Inc., Johnson & Johnson, Ethicon, Inc.,

Ethicon, LLC, C.R. Bard, Inc., Sofradim Production SAS and Tissue Science Laboratories

Limited. [ECF No. 1]. Notably, in their Short Form Complaint, plaintiffs identified only one

surgery date and did not indicate to which product or defendant manufacturer the purported surgery

related. The following defendants have since been dismissed: BSC, American Medical Systems,

Inc., and C.R. Bard, Inc. [ECF Nos. 17, 34, 36]. The only remaining defendants are the following




1
    The court notes that when plaintiffs filed the instant motion, their address was corrected on the court’s docket.
2
    The court granted plaintiffs’ counsel, Robert Fenstersheib, leave to withdraw. [ECF No. 10].
    Case 2:13-cv-19841 Document 38 Filed 11/25/20 Page 2 of 3 PageID #: 248

unserved defendants: Johnson & Johnson, Ethion, Inc., Ethicon, LLC, Sofradim Production SAS

and Tissue Science Laboratories Limited.

        Turning to plaintiffs’ request that their case against BSC be “reinstated,” the court first

recognizes that pro se filings should be construed liberally. See Hines v. Kerner, 404 U.S. 519, 520

(1972). As such, the court construes plaintiffs’ Motion to Reinstate as a motion for relief from a

judgment or order pursuant to Rule 60 of the Federal Rules of Civil Procedure. Rule 60 permits the

court to relieve a party from a final judgment, order, or proceeding for a number of reasons identified

in the Rule. Fed. R. Civ. P. 60(b)(1)-(6).

        In this case, plaintiffs seek relief from the court’s July 5, 2016, Memorandum Opinion and

Order granting BSC’s motion to dismiss for plaintiffs’ failure to timely serve a Plaintiff Profile Form

(“PPF”) [ECF No. 17]. The court notes that the order warning plaintiffs that BSC would be dismissed

for plaintiffs’ failure to file a PPF [ECF No. 13] was received by plaintiffs at the address they claim

was incorrect [ECF No. 15], while the final Memorandum Opinion and Order dismissing BSC for

plaintiffs’ failure to serve a PPF was sent by certified mail to the same address but was returned as

undeliverable. [ECF No. 19]. There is no evidence on the record that plaintiffs ever filed a PPF.

        Pursuant to Rule 60(c), a motion under this Rule, “must be made within a reasonable time –

and for reasons (1) , (2), and (3) no more than a year after the entry of the judgment or order ….” Fed.

R. Civ. P. 60(c)(1). Plaintiffs’ current Motion, filed on November 16, 2018, is well beyond the one-

year time frame permitted under Rule 60(b)(1)-(3). Furthermore, Rule 60(b)(4) and (5) do not apply

because the judgment is neither void nor has a judgment been satisfied.

        The only remaining section, Rule 60(b)(6), allows for relief from a judgment for “any other

reason that justifies relief.” The court finds that plaintiffs have shown a reason that justifies relief

because the record does not reflect plaintiffs’ correct address. Plaintiffs complain that “any and all

correspondence from the court has been mailed” to 1317 West Columbia Avenue, Apartment 2E, rather

than 1327 West Columbia Avenue, Unit D. The incorrect address was placed on the record as the result

of an error by plaintiffs’ counsel when he attempted to withdraw. [ECF No. 3]. While the record

                                                   2
    Case 2:13-cv-19841 Document 38 Filed 11/25/20 Page 3 of 3 PageID #: 249

indicates that plaintiffs received subsequent filings including the initial order warning plaintiffs that

their case would be dismissed if they did not file a PPF [ECF Nos. 6, 8, 15], the order that actually

dismissed BSC was returned as undeliverable [ECF Nos. 17, 19].

        Accordingly, the court ORDERS that

    (1) plaintiffs’ Motion to Reinstate [ECF No. 28], construed as a motion for relief from

        judgment or order pursuant to Rule 60(b)(6) is GRANTED;

    (2) the court’s order dismissing BSC at ECF Number 17 is VACATED;

    (3) BSC is reinstated as a defendant on the docket;

    (4) On or before December 21, 2020, plaintiffs are instructed to file a PPF on the docket

        by mailing it to the following address with their case number clearly indicated:

        U.S. District Court
        Southern District of West Virginia
        P.O. Box 2546
        Charleston, WV 25301

    (5) On or before December 21, 2020, plaintiffs are further instructed to show cause to the

        court in writing as to why their case against the unserved defendants, Johnson &

        Johnson, Ethion, Inc., Ethicon, LLC, Sofradim Production SAS and Tissue Science

        Laboratories Limited, should not be dismissed pursuant to Rule 4(m) of the Federal

        Rules of Civil Procedure; and

    (6) If plaintiffs fail to comply with the directives above, their case will be dismissed.

        The court DIRECTS the Clerk to file a copy of this order and to send a copy of the order

to counsel of record and plaintiffs at the address noted above.

                                        ENTER: November 25, 2020




                                                   3
